Case 6:18-cv-02184-CEM-LRH Document 44 Filed 09/06/19 Page 1 of 2 PageID 831



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

ALLSTATE INSURANCE COMPANY,
an Illinois corporation; ALLSTATE FIRE
AND CASUALTY INSURANCE COMPANY.
an Illinois corporation; ALLSTATE INDEMNITY
COMPANY, an Illinois corporation; and
ALLSTATE PROPERTY AND CASUALTY
INSURANCE COMPANY, an Illinois
Corporation,

          Plaintiffs,

    vs.                                                  CASE NO: 6:18-cv-2184-Orl-41LRH


AUTO GLASS AMERICA, LLC,
a Florida limited liability company, and
CHARLES ISALY, a citizen of Arizona,

      Defendants.
________________________________/

                                    NOTICE TO THE COURT

          Defendants Auto Glass America, LLC and Charles Isaly notify the Court that their

dispositive Motion to Dismiss and Supporting Memorandum of Law (Doc. 22)1 has not been

decided within 180 days of Plaintiffs’ responsive filing (Doc. 29).2

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 6, 2019, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will provide notice to



1
        Defendants filed their dispositive Motion to Dismiss and Supporting Memorandum of Law
on February 4, 2019. Regrettably, Defendants violated Local Rule 3.01(h) by failing to designate
in the caption of the motion that it was dispositive. Defendants’ failure was unintentional and not
an indication of disrespect for this Court or the local rules.
2
          Plaintiffs filed their Response to Defendants’ Motion to Dismiss on February 26, 2019.
Case 6:18-cv-02184-CEM-LRH Document 44 Filed 09/06/19 Page 2 of 2 PageID 832



counsel for the Plaintiffs, Lori J. Caldwell, Esquire, Sally R. Culley, Esquire and Douglas B.

Brown, Esquire, Rumberger, Kirk & Caldwell, P.A., Lincoln Plaza, Suite 1400, 300 South Orange

Drive, Post Office Box 1873, Orlando, Florida 32802-1873.

       Respectfully submitted,                    Respectfully submitted,

       s/Mac S. Phillips                          s/Chad A. Barr
       Fla. Bar No. 195413                        Fla. Bar No.: 55365
       PHILLIPS TADROS, P.A.                      LAW OFFICE OF CHAD A. BARR, P.A.
       Trial Counsel for Defendants               Trial Counsel for Defendants
       212 SE 8th Street, Suite 103               986 Douglas Avenue, Suite 100
       Fort Lauderdale, Florida 33316             Altamonte Springs, Florida 32714
       T.     954.642.8885                        T.     407.599.9036
       F.     954.252.4621                        F.     407.960.6247
       E.     service@phillipstadros.com          E.     service@chadbarrlaw.com
              mphillips@phillipstadros.com               chad@chadbarrlaw.com
                                                         paralegal@chadbarrlaw.com

       s/Emilio R. Stillo
       Fla. Bar. No. 158593
       STILLO & RICHARDSON, P.A.
       Trial Counsel for Defendants
       7320 Griffin Road, Suite 203
       Davie, Florida
       T.     954.584.2563
       E.     eservices@emiliostillopa.com
              stillorichardsonpa@yahoo.com
              emiliostillo@yahoo.com
